Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”), effective on the last date executed
below, is entered into by and between PC Connection, Inc., on behalf of itself
and its officers, directors, shareholders, employees, agents, benefit plans and
parent, affiliated, predecessor, successor, subsidiary, and other related
companies, and each of them, jointly and severally (herein singularly and
collectively called the “Company”) and David Beffa-Negrini, on behalf of himself
and his heirs, executors, guardians, administrators, successors and assigns, and
each of them, jointly and severally (hereinafter singularly and collectively
called the “Executive”), who agree to be bound by all of the terms and
conditions hereof.

WHEREAS, the Executive has been employed by the Company since March 31, 1983 and
currently holds the position of Senior Vice President, Corporate Communications
and Creative Services;

WHEREAS, the Company and the Executive have mutually agreed on September 30,
2008, that the Executive will retire from employment on or before December 31,
2008 under the terms set out in this Agreement; and

WHEREAS, the Executive and the Company desire to set forth severance and other
agreed-to terms related to said retirement;

NOW, THEREFORE, the parties hereby confirm their agreement as follows:

1. Executive’s Separation Payment. Subject to the Executive’s fulfillment of all
of the Executive’s obligations hereunder, the Company and the Executive agree as
follows:

A. The Company will pay the Executive retirement compensation, at his current
level of base salary, less all applicable deductions for federal, state, and
local taxes, social security, medical coverage premiums, wage withholding, and
other taxes, for a period of two years and three weeks (the “Separation
Payment”). The Executive acknowledges and agrees that the Separation Payment
exceeds complete satisfaction of any and all compensation due to the Executive
from the Company, whether for services rendered or otherwise, through the
Separation Date and that, except as expressly provided under this Agreement, no
further compensation is owed or will be paid to the Executive. Should this
Agreement not be consummated by the Executive, the Company will in all events
pay the Executive for all accrued, unused vacation, less applicable deductions
for federal, state, and local taxes, social security, wage withholding, and
other taxes. Such payments are not conditioned on continued employment or the
execution of this Agreement.

B. The Company represents that it will accelerate vesting on Executive’s 20,000
shares of restricted stock, and agrees to pay an amount equal to the Executive’s
grossed-up personal income tax liability on the taxable value of the subject
shares, such payment to be made not later than the last day of the year
following the year in which the Executive remits the taxes that are payable in
connection with the vesting of such shares.

C. The Executive agrees to provide consulting for the Company on an ‘as
required’ basis and only with prior approval from the Chief Executive Officer;
and in return, the Company agrees to pay the Executive at a rate of $130.00 per
hour. Payment for consulting services will be disbursed to the Executive upon
receipt of a detailed invoice.



--------------------------------------------------------------------------------

2. Benefit Plans and Programs: COBRA.

A. The Company and the Executive hereby agree that all Company benefits,
including, but not limited to, employee discount, long-term disability,
short-term disability and life insurance coverage will cease as of the
Separation Date, except to the extent explicitly set forth in this Agreement.
The Executive will likewise not continue to earn vacation or other paid time off
after the Separation Date. The Executive’s right to contribute to the Company’s
401(k) plan terminates as of the Separation Date, in accordance with the terms
of that plan.

B. As of the Separation Date, the Executive will be eligible for continued
health care coverage, in accordance with the provisions of the federal
Consolidated Omnibus Budget and Reconciliation Act, as amended (“COBRA”).
Provided the Executive timely elects to continue receiving group medical
coverage pursuant to COBRA, the Company agrees to pay for the Executive’s COBRA
coverage as of the Separation Date for a period of eighteen (18) months. The
Company’s obligation to pay for the Executive’s COBRA coverage, however, shall
be reduced by the amount that the Executive would otherwise pay toward such
coverage from the Executive’s Separation Payments, which rate and amount shall
be equal to the amount of the Executive’s medical coverage premiums as of the
Separation Date. Rates can be adjusted based on calendar year changes in
premiums.

3. Covenant not to Sue. The Executive covenants not to file any suits,
complaints, or other actions against the Company in any court of law with
respect to any aspect of the Executive’s employment by, or separation from
employment with, the Company, or with respect to any other matter whatsoever,
whether known or unknown to the Executive at the time of execution of this
Agreement. It is agreed that if the Executive should breach this Agreement, the
Executive will pay the Company’s resulting attorney’s fees and litigation costs
in their entirety.

4. Waiver and Release. The Executive waives, releases, and forever discharges
the Company of and from all, and in all manner of, actions and causes of action,
suits, debts, claims and demands whatsoever, in law or in equity, which the
Executive ever had, may now have, or may hereafter have with respect to any
aspect of the Executive’s employment by, or retirement from, the Company, or
with respect to any other matter whatsoever, whether known or unknown to the
Executive at the time of his execution of this Agreement. In exchange for the
retirement compensation and benefits provided the Executive under this
Agreement, to which the Executive would not otherwise be entitled, on the
Executive’s own behalf and that of the Executive’s heirs, executors,
administrators, beneficiaries, personal representatives and assigns, the
Executive agrees that this Agreement shall be in complete and final settlement
of any and all causes of action, rights or claims that the Executive may have
had in the past, now has, or might now have, known or unknown, in any way
related to, connected with or arising out of the Executive’s employment with or
separation from the Company. The Executive’s covenants and releases, as set
forth in the Agreement, include a waiver of any and all rights or remedies which
the Executive ever had, may now have or may hereafter have against the Company
under any federal, state, or local discrimination law including, but not limited
to, Title VII of the 1964 Civil Rights Act, 42 U.S.C. §2000e, et seq. (as
amended by the Civil Rights Act of 1991), the Age

 

-2-



--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. §12101, et seq., the Family and Medical
Leave Act, 29 U.S.C. §2601, et seq., the Fair Credit Reporting Act, 15 U.S.C.
§1681, et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”),
29 U.S.C. §1001, et seq., and the Older Workers Benefit Protection Act
(“OWBPA”), 29 U.S.C. §623, et seq., all as amended. Furthermore, the Executive
hereby specifically releases and forever discharges the Company and all of its
past and present affiliates, directors, shareholders, officers, employees,
employee benefit plans, agents, and representatives, its successors and assigns,
and all others connected with it, both individually and in their official
capacities, from any and all such causes of action, rights, or claims.

5. Return of Company Property. The Executive represents that the Executive will
return, as of the Separation Date, to the Company all Company vehicles,
computers, software, printers and facsimile machines, credit cards, keys, key
cards, identification badges, cell phones, pagers, business cards, customer,
client or vendor lists and records, policy and procedure manuals, price lists,
business contracts, and all other documents, information, equipment and property
(of any kind) belonging to the Company, and certifies that he will not retain
nor share with others copies or derivatives of any of the foregoing.

6. Company’s Confidential Information. The Executive recognizes that the Company
is the owner of proprietary rights in certain systems, information, records and
other tangible and intangible properties that constitute valuable trade secrets
of the Company, and that Executive has been employed in a position in which the
Company has a legitimate interest in protecting such confidential and
proprietary information in order to maintain and enhance its competitive
position within its industry. Accordingly, the Executive covenants and agrees
that the Executive has not and the Executive will not remove, duplicate, or use
on behalf of or disclose, directly or indirectly, to any persons or entities
outside the Company, any information, property, trade secrets or other things of
value which have not been publicly disclosed, including, but not limited to,
products, product specifications, procedures, prices, costs, business affairs,
plans, ideas, or past, present or prospective customers, clients or vendors. The
Executive further agrees that he will zealously preserve all matters falling
within the scope of the attorney-client privilege, asserting such privilege
wherever applicable and to the fullest extent consistent with law.

7. Disclosures and Subpoena. The Executive agrees that the Executive will not,
directly or indirectly, and without the Company’s prior written consent,
voluntarily provide information, documents, or statements to any entity or
person, including current or former employees of the Company (except the
Executive’s counsel, tax preparer, and immediate family) regarding: (a) any
other person’s employment with, or retirement from employment at, the Company;
or (b) any information or documents concerning the Company. In the event that a
subpoena or other lawful process is properly served upon the Executive requiring
production or disclosure of information or documents concerning the foregoing
matters, the Executive shall promptly notify the Company, in accordance with the
Notices provisions detailed herein, and shall provide it with copies of any
subpoena or other process served upon the Executive. The Executive shall
thereafter make such documents available to the Company for inspection and
copying at a reasonable time and place designated by the Company prior to their
production. In the event that the subpoena or other process requires testimony
or statements from the Executive, the Executive agrees to meet, telephonically
or in person at the Company’s option, with attorneys or agents designated by the
Company, at a reasonable time and place designated by the Company and prior

 

-3-



--------------------------------------------------------------------------------

to giving the testimony or the production of documents, for the purpose of
discussing the same. Nothing herein shall give the Company the right to control
or dictate the content of any testimony given by the Executive, or any documents
produced by the Executive pursuant to subpoena or other lawful process. It is
understood that the Executive shall provide all information lawfully required of
the Executive, but shall not waive any matters of attorney-client privilege
without the Company’s express consent. In the event that the Company requires
any information or testimony from the Executive in connection with any claim
made against the Company, or any claims made by the Company against persons or
entities not party to this Agreement, the Executive agrees to cooperate fully
with and without cost to the Company, including: (a) appearing at any
deposition, trial, hearing or arbitration; (b) meeting telephonically or in
person with attorneys or agents designated by the Company, at a reasonable time
and place designated by the Company and prior to the giving of testimony, for
the purpose of discussing such testimony; and (c) providing the Company with any
relevant documentation in the Executive’s custody, control or possession.

8. Mutual Consideration. The Executive agrees that the Executive’s covenants and
promises made in this Agreement are in consideration of the payments and other
promises made hereunder by the Company. Likewise, the Company agrees that its
covenants and promises made in this Agreement are in consideration of the
promises made hereunder by the Executive. It is agreed and understood that the
Executive’s right to receive and retain the economic consideration provided to
him hereunder shall be expressly conditioned on the full and continuing
performance of all of his obligations under this Agreement.

9. Future Cooperation. The Executive agrees that, in the future, the Executive
will cooperate with the Company and will execute such documents that the Company
requests in order to fulfill his obligations hereunder.

10. Breach of this Agreement. In the event that the Executive, or any person,
entity, or organization, including those to which the Executive has made
permissible disclosures hereunder, breaches any of the Executive’s promises made
in this Agreement, including without limitation those provisions contained in
the Covenant Not to Compete and Disclose Confidential Information incorporated
herein by reference as Exhibit A, and the Company defends or pursues any charge,
suit, complaint, claim, or grievance as a result thereof, the Executive shall be
liable to the Company for all damages, attorney’s fees, expenses, and costs
(including discovery costs) incurred by it in connection with the same.

11. Review and Execution of this Agreement. The Executive acknowledges that the
Executive had the right to review and consider this Agreement for twenty-one
(21) days prior to execution, and to consult with legal counsel (which the
Executive has been encouraged to do). The Executive further acknowledges that
the Executive has entered into this Agreement voluntarily and it is of the
Executive’s own free will. The Executive acknowledges the Executive’s right to
revoke this Agreement within seven (7) days following the Executive’s execution
hereof, by giving written notice thereof to the Company. In the event of such
revocation, this Agreement shall become null and void, and no party hereto shall
have any rights or obligations hereunder. If the Executive does not revoke this
Agreement, then, at the expiration of the seven-day period, this Agreement shall
take effect as a legally binding agreement between the Executive and the Company
on the basis set forth herein.

 

-4-



--------------------------------------------------------------------------------

12. Governing Law and Venue. The parties agree that this Agreement shall be
construed in accordance with New Hampshire law, and that any action brought by
any party hereunder may be instituted and maintained only in a state or federal
court in New Hampshire.

13. Nature of Agreement. The Executive understands and agrees that this
Agreement is a separation agreement and does not constitute an admission of any
liability or wrongdoing on the part of him or the Company.

14. Waiver or Rights. No delay or omission by either of the parties in
exercising any rights under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by either of the parties on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion

15. Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future laws effective
during the term of this Agreement, the remainder of this Agreement shall not be
affected. In lieu of each clause or provision of this Agreement that is illegal,
invalid or unenforceable, there shall be added as a part of this Agreement a
clause or provision as nearly identical as may be possible and as may be legal,
valid and enforceable.

16. Entire Agreement. The parties agree that, with the exception of the Covenant
Not to Compete And Disclose Confidential Information And Assignment of Rights
dated March 26, 1990, appended hereto and incorporated by reference to be part
of this Agreement as Exhibit A, the foregoing constitutes the entire Agreement
among them, and that there exist no other Agreements, oral or written, express
or implied, relating to any matters covered by this Agreement, or relating to
any other matter whatsoever, whether or not within the knowledge or
contemplation of either of the parties at the time of execution of this
Agreement, except to the extent specifically identified herein. This Agreement
may only be modified in a writing signed by both parties hereto.

17. Headings. The use of headings, captions and numbers in this Agreement is
solely for the convenience of identifying and indexing the various paragraphs
and shall in no event be considered when construing or interpreting any
provision in this Agreement

18. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

19. Executive’s Understanding of Executive’s Rights. THE EXECUTIVE HEREBY
ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT IN ITS ENTIRETY, HAS HAD
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, UNDERSTANDS THE AGREEMENT AND
VOLUNTARILY SIGNS IT WITH FULL KNOWLEDGE THAT THE EXECUTIVE IS WAIVING IMPORTANT
RIGHTS.

 

-5-



--------------------------------------------------------------------------------

WHEREFORE, the parties have read all of the foregoing, understand the same, and
agree to all of the provisions contained herein.

 

PC Connection, Inc.       David Beffa-Negrini By:  

 

     

 

Its:  

 

     

 

Date:  

 

     

 

 

-6-